1 Reported in 281 N.W. 261.
Plaintiff got the verdict in this automobile collision case. Defendant appeals from the order denying its motion in the alternative for judgment notwithstanding the verdict or a new trial.
The impact occurred in daylight at the right-angle intersection, three miles south of the southern limits of the city of Minneapolis, of county highway No. 52, also known as Nicollet avenue, and rural Hennepin county road, known as Eighty-sixth street south. The former lies north and south; the latter east and west. Plaintiff approached from the west, on Eighty-sixth street, in his ton-and-one-half Chevrolet truck; Harry Thompson, employe of defendant and owner of a Chevrolet sedan, came from the south on highway No. 52. Eighty-sixth street is a rough gravel road from 9 to 14 feet wide. Highway No. 52 has a smooth, bituminous-treated surface. Its "black top" is about 27 feet wide. From shoulder to shoulder its width is 36 to 37 feet. The country is flat. There is a clear view in all directions. There were no distracting circumstances on either road at the time of the collision.
We adopt defendant's argument that plaintiff was guilty of contributory negligence as a matter of law. So we must and do put the evidence in the light most favorable to plaintiff. Plaintiff testified to having seen Thompson's car at least four times at various distances south of the point of collision, and that it was traveling from 50 to 60 miles per hour until the collision. The first time plaintiff was about 200 feet west and going at about 30 miles an hour. Then Thompson was 400 to 500 feet to the south. When plaintiff was 30 feet from the intersection he saw Thompson's car 150 to 175 feet away. At that point plaintiff released his accelerator and let his truck coast at the rate, as he says, of about 20 miles an hour into the intersection.
Plaintiff's testimony is that as he entered the intersection Thompson's automobile was still about 100 to 125 feet south of it and apparently not slackening its speed. He testified that "I entered the intersection first, and I expected him to slack up and let me through." The next view plaintiff had of the oncoming car took place when the former was in the center of the intersection, halfway *Page 427 
across, and the latter about 50 to 60 feet south. It does not appear at what speed Thompson's car was then going. The impact occurred about 13 feet east of the center line of the highway, on its eastern edge. Whether the plaintiff's car struck Thompson's or vice versa, the testimony is in conflict both as to the observation of witnesses and the physical facts. As to that it is significant, but not controlling, that without objection of counsel for plaintiff the jury was instructed as follows:
"I think it is undisputed that the Thompson car passed, or was about to pass in front of the Haeg car and that the Haeg car struck the Thompson car on its side near the left front, and that the motor of the Haeg car was driven back some distance toward the cab."
It is not for us to decide which car ran into the other. But, on the evidence, no one may deny that Thompson's car did pass in front of and to the east of plaintiffs' car. The latter, by the impact, was turned sharply to its left and came to rest on its side a short distance north of the point of collision on the east shoulder of Nicollet avenue. Thompson's car continued on northeasterly some 40 or 50 feet, right side up off the road.
It is important that, coming as it was from plaintiffs' right, Thompson's car had the statutory right of way unless the latter had forfeited such right by reason of excessive speed. The latter, as to both right of way and the forfeiture of it, were given to the jury by the charge. Thompson admits a speed of about 45 miles per hour until the moment when he saw plaintiff was not going to yield him the right of way. Then, so he testified, he applied the brakes until he got the machine down to "half speed" at the time and place of the collision. The jury must have chosen not to believe Mr. Thompson's testimony on that point. But this much is clear — plaintiff never entertained the thought of yielding the right of way, his intention all along being to get across Nicollet avenue ahead of Thompson's car.
Plaintiff's case, all through, stresses reliance upon plaintiff's supposed right to assume that Mr. Thompson would have exercised *Page 428 
ordinary care to avoid a collision. The latter's negligence must be taken as established by the verdict. Plaintiff's supposed reliance upon Mr. Thompson's exercise of due care is of no moment for the simple reason that this is a case, if ever there can be one, where such reliance was itself negligence. We stress again the obvious truth of fact and law that it is not due care to depend upon the exercise of care by another when such dependence is itself accompanied by obvious danger. Heath v. Wolesky, 181 Minn. 492, 233 N.W. 239; Dragotis v. Kennedy,190 Minn. 128, 250 N.W. 804. Without binding plaintiff by his own testimonial estimate of speed, or by that of any other witness, we are not yet able to ignore this alternative. Either Thompson's car had the right of way or it was being driven in excess of 45 miles per hour. So when plaintiff entered Nicollet avenue, Thompson's car was so close and going at such rate of speed that it was the clearest kind of negligence for plaintiff not to stop. If Thompson was driving at 50 miles per hour, he was traveling 73 1/2 feet a second. He could not have stopped his car within 125 feet with instantaneous application of the brakes. And that stopping distance would be increased in proportion to the so-called reaction time needed by Mr. Thompson to apply the brakes after discovering the emergency. We do not hold plaintiff chargeable as with knowledge of such exact figures, or with consciousness, at the moment, of their import. But it is clear that the circumstances were such as to make a collision inescapable if he persisted, as he did, in his attempt to cross Nicollet avenue ahead of Thompson.
To attempt a review of the cases and a grouping of them on their respective sides of the line which lies between conduct which is and that which is not contributory negligence as a matter of law would be futile. This case presents these outstanding circumstances of its own. Plaintiff had a clear view of the approach of Thompson's car over a long distance; knew all the time that it was coming with great speed and did not observe any checking of its momentum. (The fact that the collision occurred as it did shows that when he entered Nicollet avenue Thompson's car was much closer than plaintiff admits.) This is not such a case as Duffey v. *Page 429 
Curtis, 193 Minn. 358, 258 N.W. 744, where plaintiff got onto the intersection first under such circumstances as to give him the right of way. Plaintiff in the case at bar had no reason to assume that the other driver would exercise reasonable care, because it was perfectly obvious either that the other was not doing so, or, if he did, that the danger of collision was still great. One of our most recent cases, and possibly the closest in its facts, is Ernst v. Union City Mission, 199 Minn. 489,272 N.W. 385. The facts there were different in a determinative way because when Ernst reached the intersection the oncoming bus of the defendant was still 150 feet to 200 feet away, and that and other circumstances justified the jury in saying that Ernst had the right to expect that the bus driver would accord him the right of way. That was an issue which we held was for the jury. Similar to that situation were the drivers in Guthrie v. Brown, 192 Minn. 434, 256 N.W. 898; Pearson v. Norell, 198 Minn. 303, 269 N.W. 643. It cannot be so held here because the circumstances are so different. When this plaintiff entered the intersection Thompson's car must have been so close that the hazard of collision would be great, if not inescapable, unless plaintiff stopped. The rule that one may rely upon the exercise of due care by another does not justify the former in putting himself in a place which would be exceedingly dangerous in any event. That is precisely what this plaintiff did, inadvertently of course. The evidence is open to no other conclusion. He took a highly hazardous chance in beating Thompson's car across the intersection. No rule of law justifies him in so doing so as to excuse him from the consequences of his own negligence. The case is controlled by such cases as Mozes v. Borlaug, 190 Minn. 568, 252 N.W. 420; Faber v. Herdliska, 194 Minn. 321, 260 N.W. 500.
No one can appreciate more than we the hardship of depriving plaintiff of his verdict and of all right to collect damages from defendant; but the rule of contributory negligence, through no fault of ours, remains in our law and gives us no alternative other than to hold that defendant is entitled to judgment notwithstanding the verdict. It would be hard to imagine a case more illustrative of the truth that in operation the rule of comparative negligence *Page 430 
would serve justice more faithfully than that of contributory negligence. We but blind our eyes to obvious reality to the extent that we ignore the fact that in many cases juries apply it in spite of us. But as long as the legislature refuses to substitute the rule of comparative for that of contributory negligence we have no option but to enforce the law in a proper case. We cannot escape the conclusion that this case compels its application.
The order must be reversed with directions to enter judgment for defendant notwithstanding the verdict.
So ordered.